Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian US2010/0305663 in view of Besson et al US 5,862,803.

Regarding claim 1, Aghassian discloses a long-range wireless charging enhancement structure for implantable medical devices (100)[see fig.5], comprising: an emitter(154) emitting a plurality of charging signals[see fig.5]; a carrier(152), deposed outside of a user’s skin(25) and on a side of the emitter (154); an implantable medical device (100), arranged on the other side of the carrier relative to the emitter (154)[see fig.5]; and an enhancement module (90), arranged in the carrier(152)[see fig.5]; wherein the plurality of charging signals are received by the enhancement module and transformed into a plurality of enhanced signals, and the implantable medical device(100) receives the plurality of enhanced signals[see Fig.5[0026-0042]]. Aghassian discloses substantially the invention as claimed but failed to disclose that the enhancement module comprises a microneedle module. However, Besson discloses wireless medical diagnosis and monitoring equipment [see title]. Besson discloses an enhancement module (2) comprises a microneedle module (76) [see figs.1, 2f; 2f, 76; 2c, 76] [col.23, lines 25-31]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Aghassian to have the enhancement module comprises a microneedle module in view of Besson in order to provide attachment to the patient skin or in order to permit more sensitive measurements[col.23,lines 28-29].

 2, Aghassian discloses wherein the emitter is a radio frequency transmitter [see fig.5 (data 210 RF)].
Regarding claim 3, Aghassian discloses wherein the implantable medical device (100) is an active implantable medical device [0003-0010, 0013, 0026-, 0029, 0031].
Regarding claim 4, Aghassian discloses wherein the carrier (152) is a magnetic device [0008, 0026, 0033, 0040].

7.    Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian US2010/0305663 in view of Besson et al US5,862,803 as applied to claim 1 above, and further in view of Lui et al US2019/0201700.

Regarding claim 5, Aghassian discloses substantially the invention as claimed but failed to disclose wherein the carrier is a textile and the enhancement module is imbedded, weaved or knitted into the carrier. However, Lui discloses a carrier(463) is a textile and an enhancement module (341) is imbedded, weaved or knitted into the carrier[0005,0009,0011,0014,0022,0034-0038,0071,0075,0083][abstract;see fig.4-12], Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Aghassian in view of Besson to have a carrier is a textile and the enhancement module is imbedded, weaved or knitted into the carrier in view of Lui teachings in order to conveniently carry the charger.
6, Aghassian discloses that the enhancement module (90) further inherently comprises at least one receiver [fig.5 of Aghassian],
Regarding claim 7, Aghassian discloses wherein the at least one receiver is selected from the group consisting of a plurality of radio frequency antenna arrays [0028, 0037 of Aghassian,

8. Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian US2010/0305663 in view of Besson et al US5,862,803 as applied to claim 1 above, and in view of Lui et al US2019/0201700 and further in view of Savanth et al US2017/0201099.

Regarding claims 8,11-13 neither Aghassian nor Lui discloses wherein the enhancement module further comprises: a radio frequency receiver/a piezoelectric receiver/ a photovoltaic receiver, connected with the plurality of radio frequency antenna arrays; an impedance matching loop, connected with the radio frequency receiver; a rectifier, connected with the impedance matching loop; a voltage boosting circuit, connected with the rectifier; a battery protection circuit, connected with the voltage boosting circuit; an energy storage device, connected with the battery protection circuit; and an output module, connected with the energy storage device. However, Savanth discloses a radio frequency receiver/a piezoelectric receiver/ a photovoltaic receiver, connected with the plurality of radio frequency antenna arrays; an impedance matching loop, connected with the radio frequency receiver; a rectifier, connected 
0013,0016,0024,0025,0028,0030,0058,0059,0062,0064,0067,0074], Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Aghassian in view of Besson and in view Lui to have a radio frequency receiver/a piezoelectric receiver/ a photovoltaic receiver, connected with the plurality of radio frequency antenna arrays; an impedance matching loop, connected with the radio frequency receiver; a rectifier, connected with the impedance matching loop; a voltage boosting circuit, connected with the rectifier; a battery protection circuit, connected with the voltage boosting circuit; an energy storage device, connected with the battery protection circuit; and an output module, connected with the energy storage device in view of Savanth teaching as such is well known in the art.
Regarding claim 9, Aghassian wherein the energy storage device is a rechargeable battery [0040],

9. Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Aghassian US2010/0305663 in view of Besson et al US5,862,803 as applied to claim 1 above, and in view of Lui et al US2019/0201700 and further in view of Savanth et al US2017/0201099 and in view of Bae US2016/0241087.

10, Aghassian nor Lui and Savanth discloses a DC/AC converting circuit, connected with the energy storage device; an induction coil, connected with the DC/AC converting circuit; and an AC signal controlling circuit, connected with the DC/AC converting circuit; and an AC signal generator. However, Bae discloses a DC/AC converting circuit, connected with the energy storage device; an induction coil, connected with the DC/AC converting circuit; and an AC signal controlling circuit, connected with the DC/AC converting circuit; and an AC signal generator [0043,0044,0045,0048,0052,0054, 
0060,0083,0086,0087], Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Aghassian in view of Besson and in view Lui and Savanth to have a DC/AC converting circuit, connected with the energy storage device; an induction coil, connected with the DC/AC converting circuit; and an AC signal controlling circuit, connected with the DC/AC converting circuit; and an AC signal generator in view of Bae teachings as such is well known in the art.

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that the cited references failed to provide motivation which is related to the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specifics of the microneedle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Carl H. Layno can be reached 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762